

116 HR 4941 IH: Veteran Employment Transition Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4941IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Kim (for himself, Mr. Cook, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to improve the Transition Assistance Program by allowing
			 certain veterans’ service organizations to contact veterans regarding
			 benefits and to better inform veterans of employment opportunities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Employment Transition Act or the VET Act. 2.Improvement to Transition Assistance Program outreach (a)In generalSection 1144 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
					(g)Outreach
 (1)The Secretary concerned shall collect the following information from each member participating in the program under this section:
 (A)The name of the member. (B)The mailing address of the member while participating in such program and, if different, the mailing address of the member after being separated from active duty.
 (C)The email address of the member. (D)The telephone number of the member.
							(2)
 (A)Except as provided by paragraph (3), the Secretary concerned shall share with the veterans’ service organizations covered by section 5902 of title 38, the Department of Veterans Affairs, and veterans agencies of State governments, the information of members collected under paragraph (1) for the purpose of such organizations contacting such members with respect to the following:
 (i)Programs described in subsection (b)(3). (ii)Benefits available to veterans.
 (iii)Employment opportunities for veterans, including employment opportunities with the Federal Government and State and local governments.
 (iv)Events for veterans in the area in which the member lives. (B)The Secretary concerned may not share information under subparagraph (A) with a veterans’ service organization if such organization—
 (i)uses such information to solicit membership with the organization; (ii)contacts the member or dependents of the member under this subsection more frequently than semiannually; or
 (iii)does not allow a member or dependent of a member to opt out of being contacted under this subsection.
 (3)In collecting information under paragraph (1), the Secretary concerned shall permit a member participating in the program under this section to not be contacted under paragraph (2).
						.
 (b)Prior participantsThe Secretary of Veterans Affairs shall ensure that a veteran who completed the Transition Assistance Program under section 1144 of title 10, United States Code, before the date of the enactment of this Act may provide the information under subsection (g)(1) of such section, as added by this section.
			